

116 S3000 IS: Patient Shared Savings Act
U.S. Senate
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3000IN THE SENATE OF THE UNITED STATESDecember 9, 2019Mr. Cassidy (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow PDP sponsors of prescription drug plans
			 and Medicare Advantage organizations offering MA–PD plans to share with
			 enrollees a portion of savings from switching to lower cost therapeutic
			 alternative medications.
	
 1.Short titleThis Act may be cited as the Patient Shared Savings Act.
		2.Allowing prescription drug plans and MA–PD plans to share with enrollees a portion of savings from
			 switching to lower cost therapeutic alternative medications
 (a)In generalSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended— (1)by redesignating subsection (m) (relating to program integrity transparency measures), as added by section 6063(c) of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271), as subsection (n); and
 (2)by adding at the end the following new subsection:  (o)Sharing with enrollees a portion of savings from switching to a lower cost therapeutic alternative medication (1)In generalFor plan years beginning on or after January 1, 2021, a PDP sponsor of a prescription drug plan may have a program under which the PDP sponsor shares with an enrollee in the plan a portion of savings to the PDP sponsor as a result of the enrollee switching from a covered part D drug the enrollee is taking on an ongoing basis to a lower cost therapeutic alternative covered part D drug.
 (2)RequirementsIf a PDP sponsor implements a program described in paragraph (1), the following requirements shall apply with respect to the program:
 (A)Requirements with respect to enrolleesThe enrollee— (i)must have been taking the covered part D drug on an ongoing basis for at least 2 months as confirmed by claims analysis by the PDP sponsor prior to switching to the lower cost therapeutic alternative covered part D drug; and
 (ii)must have agreed to make such switch after consulting with their physician. (B)Requirements with respect to PDP sponsorsThe PDP sponsor must—
 (i)make available a shared savings report with therapeutic alternatives to eligible enrollees through Evidence of Benefits or other information sent to enrollees, or provide contracted providers with access to tools that include therapeutic alternatives and shared savings at the point of care;
 (ii)ensure that the total amount of savings shared with an enrollee with respect to the switch to a particular lower cost therapeutic alternative covered part D drug does not exceed an amount equal to 10 percent of the annualized net savings to the PDP sponsor as a result of the enrollee making such switch;
 (iii)only share such savings after the PDP sponsor confirms, based on claims analysis, that— (I)the enrollee has switched to the lower cost therapeutic alternative covered part D drug; and
 (II)the switch does not result in an increased cost to the program under this part; (iv)provide a tangible reward or incentive for the amount of such shared savings, which—
 (I)shall directly benefit the enrollee; (II)such sponsor may not—
 (aa)use to reduce plan premiums for the enrollee; or (bb)direct an enrollee to use to pay such premiums; and
 (III)may be in the form of a monetary rebate, gift card, discount coupon, or other item consistent with the President’s Executive Order on Protecting and Improving Medicare for Our Nation’s Seniors, issued on October 3, 2019; and
 (v)provide an annual report to the Secretary, with respect to the preceding plan year, on the number of enrollees who receive shared savings under this subsection as a result of switching to a lower cost therapeutic alternative covered part D drug, the total amount of such savings shared with the enrollee and in what form, and the total savings to the PDP sponsor as a result of enrollees making such switch.
 (3)Authority to provide with respect to certain sub-populations or geographic areasA PDP sponsor may provide shared savings pursuant to this subsection for only a certain sub-population of enrollees or a geographically limited population of enrollees if the Secretary determines, based on a showing by the PDP sponsor, that the PDP sponsor is not discriminating based on the health status of enrollees..
 (b)Exclusion from anti-Kickback prohibitionSection 1128B(b)(3) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3)) is amended— (1)in subparagraph (J)—
 (A)by moving such subparagraph 2 ems to the left; and (B)by striking and at the end;
 (2)in subparagraph (K)— (A)by moving such subparagraph 2 ems to the left; and
 (B)by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (L)any shared savings provided under section 1860D–4(o)..